

 
Exhibit 10.6
 
MEMBER PLEDGE AGREEMENT
 
THIS MEMBER PLEDGE AGREEMENT (as the same may be amended, restated, modified and
otherwise supplemented from time to time, this “Pledge Agreement”), dated as of
August 25, 2006 is made by BLAST ENERGY SERVICES, INC., a California corporation
(“Pledgor”), in favor of LAURUS MASTER FUND, LTD., a Cayman Islands company
(“Laurus”).
W I T N E S S E T H :
WHEREAS, pursuant to the terms of (a) that certain Securities Purchase Agreement
dated as of August 25, 2006 by and between Pledgor and Laurus (including all
annexes, exhibits and schedules thereto, dated as of the date hereof and as
otherwise from time to time amended, restated, supplemented and otherwise
modified, the “Securities Purchase Agreement”), and (b) that certain Secured
Term Note executed by Pledgor in favor of Laurus in the aggregate principal
amount of Forty Million Six Hundred Thousand Dollars ($40,600,000) (as from time
to time amended, restated, supplemented and otherwise modified, the “Note”),
Laurus has agreed to provide certain financial accommodations to Pledgor;
 
WHEREAS, Pledgor is the legal and beneficial owner of the Pledged Interests (as
hereinafter defined); and
 
WHEREAS, in order to induce Laurus to continue to provide financial
accommodations to Pledgor under the Securities Purchase Agreement and the Note,
Pledgor agreed to secure its obligations under the Securities Purchase
Agreement, the Note and the Related Documents (as defined in the Securities
Purchase Agreement) by, among other things, pledging the Pledged Interests to
Laurus in accordance herewith.
 
NOW, THEREFORE, in consideration of the premises and to induce Laurus to enter
into the Securities Purchase Agreement and to continue to provide financial
accommodations to Pledgor, Pledgor hereby agrees with Laurus as follows:
 
1. Defined Terms.
 
(a)Unless otherwise defined herein, terms defined in the Securities Purchase
Agreement and used herein shall have the meanings given to them in the
Securities Purchase Agreement, and the following terms which are defined in the
Code (as defined below) are used herein as so defined: Accounts, Chattel Paper,
General Intangibles and Instruments.
 
(b)The following terms shall have the following meanings:
 
“Code” means the Uniform Commercial Code from time to time in effect in the
State of New York.
 
“Collateral” means (i) the Pledged Interests, (ii) all General Intangibles
arising out of or constituted by the LLC Agreement in respect of the Pledged
Interests, (iii) all Accounts arising


--------------------------------------------------------------------------------



 
out of the LLC Agreement in respect of any Pledged Interests, and (iv) to the
extent not otherwise included, all Proceeds of any and all of the foregoing.
 
“Documents” means this Pledge Agreement, the Securities Purchase Agreement, the
Note, the other Related Agreements and all other documents, instruments,
agreements and certificates at any time delivered by any Person executed in
connection herewith or therewith.
 
“Event of Default” shall have the meaning given to such term in Section 9.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
“Issuers” shall have the meaning given to such term in Section 5(a).
 
“LLC Agreement” means the Amended and Restated Regulations of Eagle Domestic
Drilling Operations LLC, a Texas limited liability company, dated as of August
___, by and between Eagle Domestic Drilling Operations LLC and Pledgor, as
amended, restated, supplemented and otherwise modified from time to time in
accordance with the terms thereof.
 
“Permitted Transfer” means any sale, assignment, transfer, exchange or other
disposition of any Pledged Interests by Pledgor or any permitted successor or
assign, whether in exchange for money or other property, gift, bequest or
otherwise, permitted under the LLC Agreement and under the terms of this Pledge
Agreement.
 
“Person” means an individual, a partnership, a corporation (including a business
trust), a joint stock company, a trust, an unincorporated association, a joint
venture, a limited liability company, a limited liability partnership or other
entity, or a government or any agency, instrumentality or political subdivision
thereof.
 
“Pledged Interests” means the interest of Pledgor listed on Schedule 1 hereto in
the Issuers, including, without limitation, all of Pledgor’s right, title and
interest to participate in the operation or management of the Issuers, if any,
and all of Pledgor’s rights to properties, assets, membership interests and
distributions under the LLC Agreement, if any, together with all certificates,
options or rights of any nature whatsoever that may be issued or granted by the
Issuers to Pledgor in respect of the Pledged Interests while this Pledge
Agreement is in effect and any other limited liability company interest obtained
by Pledgor in the Issuers during the term hereof.
 
“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the Code and, in any event, shall include, without limitation, all dividends
or other income from the Pledged Interests, collections thereon or distributions
with respect thereto.
 
“Secured Obligations” means all unpaid principal of and interest on (including,
without limitation, interest accruing at the then applicable rate provided in
the Note after the maturity of the Note and interest accruing at the then
applicable rate provided in the Note after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like


--------------------------------------------------------------------------------



 
proceeding, relating to the Pledgor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) all obligations and
liabilities of Pledgor to Laurus under the Note and the other Documents and all
other obligations and liabilities of Pledgor to Laurus, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Note, the other Documents, or any other document made, delivered or given in
connection herewith or therewith, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to Laurus that are required to be paid by Pledgor pursuant to the terms of the
Note and the other Documents).
 
2. Pledge; Grant of Security Interest. Pledgor hereby transfers and assigns to
Laurus all of the Pledged Interests of Pledgor and hereby grants to Laurus a
first priority security interest in the Collateral of Pledgor, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Secured
Obligations.
 
3. Delivery to Laurus.
 
(a)Pledgor shall deliver to Laurus (i) simultaneously with or prior to the
execution and delivery of this Pledge Agreement, all certificates representing
the Collateral and (ii) promptly upon the receipt thereof by or on behalf of
Pledgor, all other certificates and instruments constituting Collateral of
Pledgor. Prior to delivery to Laurus, all such certificates and instruments
constituting Collateral of Pledgor shall be held in trust by Pledgor for the
benefit of Laurus pursuant hereto. All such certificates shall be delivered in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Schedule 2 attached hereto.
 
(b)If any amount payable under or in connection with any of the Collateral shall
be or become evidenced by any promissory note, other Instrument or Chattel
Paper, such note, Instrument or Chattel Paper shall be immediately delivered to
Laurus, duly endorsed in a manner satisfactory to Laurus, to be held as
Collateral pursuant to this Pledge Agreement.
 
(c)Pledgor authorizes Laurus to file such UCC or other applicable financing
statements as may be reasonably requested by Laurus in order to perfect and
protect the security interest created hereby in the Collateral.
 
(d)Pledgor agrees to execute and deliver to Laurus such other consents,
acknowledgments, agreements, instruments and documentation as Laurus may
reasonably request from time to time to effectuate the conveyance, transfer,
assignment and grant to Laurus of all of Pledgor’s right, title and interest in
and to the Collateral and any distributions with respect thereto.
 
4. Transfer Powers. If at any time any equity interest in any Issuer is
evidenced by a certificate or other written instrument or document (a
“certificate”), Pledgor shall immediately deliver such certificate to Laurus
and, concurrently with the delivery to Laurus of each certificate by Pledgor,
Pledgor shall deliver an undated transfer power covering such certificate, duly


--------------------------------------------------------------------------------



 
executed in blank with, upon the request of Laurus, signature guaranteed, in the
form attached hereto in Schedule 2 or such other form as reasonably acceptable
to Laurus to be held as part of the Collateral pursuant hereto.
 
5. Representations and Warranties. Pledgor represents and warrants that:
 
(a)The Pledged Interests identified in Schedule 1 and set forth adjacent to
Pledgor’s name constitutes all of Pledgor’s limited liability company interests
or other beneficial interests of any kind in the issuers as shown thereon (the
“Issuers”) and accurately reflects the ownership interest of Pledgor in the
Issuers.
 
(b)All equity contributions required to be made under the LLC Agreement or
applicable law to Issuers by Pledgor have been made in connection with Pledgor’s
Pledged Interests.
 
(c)Pledgor is the record and beneficial owner of, and has good and marketable
title to, the Pledged Interests of Pledgor, free of any and all liens or options
in favor of, or claims of, any other Person, except for the security interest
created by this Pledge Agreement or otherwise pursuant to the LLC Agreement.
 
(d)To the best of Pledgor’s knowledge, the exercise by Laurus of its rights and
remedies hereunder will not violate any law or governmental regulation or any
material contractual restriction, in each case, binding on or affecting Pledgor
or any of its property.
 
(e)No authorization, approval or action by, and no notice of filing with any
Governmental Authority or with any Issuer is required either (i) for the pledge
made by Pledgor or for the granting of the security interest by Pledgor pursuant
to this Pledge Agreement or (ii) to the best of Pledgor’s knowledge, for the
exercise by Laurus of its rights and remedies hereunder (except as may be
required by the Uniform Commercial Code in the applicable jurisdiction or laws
affecting the offering and sale of securities).
 
(f)The Pledged Interest are “securities” for purposes of Article 8 of the Code
(as defined below) and “investment property” for the purposes of Article 9 of
the Code, and the terms of the LLC Agreement so provides.
 
(g)Upon the delivery by Pledgor to Laurus of the certificates representing the
Collateral and duly executed transfer powers with respect thereto, the security
interest created by this Pledge Agreement will constitute a valid, perfected
first-priority security interest in the Pledged Interests of Pledgor and in the
other Collateral arising therefrom, enforceable in accordance with its terms
against all creditors of Pledgor, each Issuer or any Person purporting to
purchase any Pledged Interests of Pledgor (or any portion thereof) therefrom or
otherwise claiming by, through or under Pledgor or such Issuer, except as
affected by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, and general equitable principles (whether considered in a proceeding
in equity or at law).


--------------------------------------------------------------------------------



 
(h)In the case of any Pledged Interest that are uncertificated, upon full
execution and delivery of a control agreement by and among Pledgor, Issuer and
Laurus, by virtue of the execution and delivery by the Pledgor of this Pledge
Agreement, Laurus will have a valid and perfected first lien upon and security
interest in the Pledged Interests as security for the payment and performance of
the Obligations.
 
6. Covenants. Pledgor covenants and agrees with Laurus that, from and after the
date of this Pledge Agreement until this Pledge Agreement is terminated and the
security interests created hereby are released, that:
 
(a) If Pledgor shall, as a result of its ownership of the Pledged Interests of
Pledgor, become entitled to receive or shall receive any certificate (including,
without limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights,
whether in addition to, in substitution of, as a conversion of, or in exchange
for any shares of the Pledged Interests of Pledgor, or otherwise in respect
thereof, Pledgor shall accept the same as the agent of Laurus, hold the same in
trust for Laurus and deliver the same forthwith to Laurus in the exact form
received, duly endorsed by Pledgor to Laurus, if required, together with an
undated transfer power covering such certificate duly executed in blank by
Pledgor and with signature guaranteed, to be held by Laurus, subject to the
terms hereof, as additional collateral security for the Secured Obligations. Any
sums paid upon or in respect of the Pledged Interests of Pledgor as a dividend
or other distribution or upon the liquidation or dissolution of any Issuer shall
be paid over to Laurus to be held by it hereunder as additional collateral
security for the Secured Obligations, and in case any distribution of capital
shall be made on or in respect of the Pledged Interests of Pledgor or any
property shall be distributed upon or with respect to the Pledged Interests of
Pledgor pursuant to any recapitalization, reclassification or reorganization of
any Issuer, the property so distributed shall be delivered to Laurus to be held
by it hereunder as additional collateral security for the Secured Obligations.
If any sums of money or property so paid or distributed in respect of the
Pledged Interests of Pledgor shall be received by Pledgor, Pledgor shall, until
such money or property is paid or delivered to Laurus, hold such money or
property in trust for Laurus, segregated from other funds of Pledgor, as
additional collateral security for the Secured Obligations. If any amount
payable under or in connection with any of the Collateral shall be or become
evidenced by any promissory note, other instrument or chattel paper, such note,
instrument or chattel paper shall be immediately delivered to Laurus, duly
endorsed in a manner satisfactory to Laurus, to be held as Collateral pursuant
to this Pledge Agreement.
 
(b) Without the prior written consent of Laurus, Pledgor shall not (1) except
for any Permitted Transfer, sell, assign, transfer, exchange, or otherwise
dispose of, or grant any option with respect to, the Collateral or any portion
thereof, (2) create, incur or permit to exist any security interest,
encumbrance, lien or option in favor of, or any claim of any Person with respect
to, any of the Collateral, or any interest therein, except for the security
interests created by this Pledge Agreement or (3) enter into any agreement or
undertaking restricting the right or ability of any Issuer to sell, assign or
transfer any of the Collateral. Notwithstanding the foregoing, any Permitted
Transfer shall be further conditioned on the following conditions being
satisfied:


--------------------------------------------------------------------------------



 
(i) No Event of Default shall exist prior to, and taking into account, the
proposed transfer, including without limitation pursuant to the Note, or
immediately thereafter;
 
(ii) The transferee with respect to such transfer shall have executed and
delivered a pledge agreement in substance and form similar in all material
respects to this Pledge Agreement and shall have agreed to be bound thereby;
 
(iii) Laurus shall have received an opinion of counsel of the transferee, in
form and substance reasonably satisfactory to Laurus, if so requested by Laurus;
and
 
(iv) The transferee of the transfer shall have delivered to Laurus an undated
transfer power covering any certificate or certificates to be issued to such
transferee, such undated transfer power to be duly executed in blank with
signature guaranteed.
 
Upon satisfaction by the Pledgor and the transferee of the conditions set forth
herein, in such case, the applicable Issuer shall cause the certificate (if any)
evidencing the Pledged Interests of such transferring Pledgor that is subject to
the Permitted Transfer to be cancelled and shall immediately thereafter cause a
new certificate evidencing the equity interests subject to the Permitted
Transfer to be issued in the name of the transferee and shall deliver such
certificate to Laurus to be held pursuant to and under the terms of this Pledge
Agreement.
 
(c) Pledgor shall warrant and defend title to and ownership of the Collateral at
its own expense against the claims and demands of all other parties claiming an
interest therein, shall maintain the security interest created by this Pledge
Agreement as a first priority security interest and shall defend such security
interest against claims and demands of all Persons whomsoever.
 
(d) Pledgor acknowledges and agrees that it will not permit the terms of the LLC
Agreement to be amended to change the status of any Pledged Interests as
“securities” or “investment property” as set forth in Section 5(f), without the
express written consent of Laurus. As of the date hereof, the Pledged Interests
are represented by those certificates indicated on Schedule 1.
 
(e) Pledgor will not, and Pledgor will not permit Issuer to, (i) change the
location of its chief executive office or principal place of business, (ii)
change its name, identity or legal status as, in the case of the Pledgor, a
corporation, and in the case of Issuer, a limited liability company, (iii)
reorganize under the laws of another jurisdiction, or (iv) issue and new Pledged
Interests, except to Pledgor or as permitted under Section 6(b) hereof.
 
(f) Pledgor shall not participate in any amendment to the LLC Agreement of any
Issuer (i) that would extend any voting rights to any owner of any equity
interest in such Issuer unless such equity interest is subject to the terms and
provisions of this Pledge Agreement or such other pledge agreement as is
reasonably acceptable to Laurus, (ii) that would otherwise impair the Collateral
or adversely affect in any material respect the rights,


--------------------------------------------------------------------------------



 
privileges, benefits and security interests provided to or intended to be
provided to Laurus or (iii) that in any way adversely affects the perfection of
the security interest of Laurus in the Collateral.
 
(g) At any time and from time to time, upon the written request of Laurus,
Pledgor shall promptly and duly execute and deliver to Laurus such further
instruments and documents, provide such additional information and take such
further actions at its expense as Laurus may reasonably request for the purposes
of obtaining or preserving the full benefits of this Pledge Agreement and of the
rights and powers herein granted.
 
7. Voting Rights. Unless an Event of Default shall have occurred and be
continuing, Pledgor shall be permitted to exercise all voting and company rights
with respect to the Pledged Interests; provided, however, that no vote shall be
cast or company right exercised or other action taken which, in Laurus’
reasonable judgment, would impair the Collateral or which would be inconsistent
with or result in any violation of any provision of this Pledge Agreement.
 
8. Rights of Laurus.
 
(a) All money Proceeds received by Laurus hereunder shall be applied as provided
in Section 10(a) hereof.
 
(b) If an Event of Default shall occur and be continuing, at Laurus’ option, (i)
Laurus shall have the right to receive any and all cash dividends or other
distributions paid in respect of the Pledged Interests and make application
thereof to the Secured Obligations in such order as Laurus may determine, and
(ii) the Pledged Interests shall be registered in the name of Laurus or its
nominee, and Laurus or its nominee may thereafter exercise (A) all voting and
other rights pertaining to the Pledged Interests at any meeting of owners of the
applicable Issuer or otherwise and (B) any and all rights of conversion,
exchange, subscription and any other rights, privileges or options pertaining to
such Pledged Interests as if it were the absolute owner thereof (including,
without limitation, the right to exchange at its discretion any and all of the
Pledged Interests upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the company structure of any
Issuer, or upon the exercise by Pledgor or Laurus of any right, privilege or
option pertaining to such Pledged Interests, and in connection therewith, the
right to deposit and deliver any and all of the Pledged Interests with any
committee, depository, transfer agent, registrar or other designated agency upon
such terms and conditions as Laurus may determine), all without liability except
to account for property actually received by it, but Laurus shall have no duty
to Pledgor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.
 
9. Events of Default. Each of the following shall constitute an event of default
(“Event of Default”) hereunder:
 
(a) An “event of default” shall occur under any Note, the Securities Purchase
Agreement or any other Document;


--------------------------------------------------------------------------------



 
(b) Pledgor shall fail to perform or observe any covenant or condition to be
performed or observed hereunder within fifteen (15) days of the occurrence
thereof or, if longer, any applicable cure period; or
 
(c) Any representation or warranty made by Pledgor herein shall prove to be
false or erroneous in any material respect.
 
10. Remedies.
 
(a) If an Event of Default shall have occurred and be continuing, at any time at
Laurus’ election, Laurus may apply all or any part of Proceeds held by Laurus in
payment of the Secured Obligations in such order as Laurus may elect.
 
(b) If an Event of Default shall have occurred and be continuing, Laurus may
exercise, in addition to all other rights and remedies granted in this Pledge
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the Code. Without limiting the generality of the foregoing, Laurus,
without resort to any other collateral or remedy under the Note or demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon
Pledgor or any other Person (including without limitation the Issuers) (all and
each of which demands, defenses, advertisements and notices are hereby waived),
may in such circumstances forthwith collect, receive, appropriate and realize
upon the Collateral, or any part thereof, and/or may forthwith sell, assign,
give an option or options to purchase or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, in the over-the-counter
market, at any exchange, broker’s board or office of Laurus or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. Laurus shall apply any Proceeds from time to time held by it
and the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred in respect thereof or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or its rights
hereunder, including, without limitation, actual and reasonable attorneys’ fees
and disbursements of counsel to Laurus, to the payment in whole or in part of
the Secured Obligations, in such order as Laurus may elect, and only after such
application and after the payment by Laurus of any other amount required by any
provision of law, including, without limitation, Section 9-615 of the Code, need
Laurus account for the surplus, if any, to Pledgor. To the extent permitted by
applicable law, Pledgor waives all claims, damages and demands it may acquire
against Laurus arising out of the exercise by it of any rights hereunder except
for any claim, damage or demand arising from the gross negligence or willful
misconduct of Laurus. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten (10) days before such sale or other disposition.
The Pledgor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of Collateral are insufficient to pay the Secured
Obligations and the reasonable fees and disbursements of any attorneys employed
by Laurus to collect such deficiency.


--------------------------------------------------------------------------------



 
11. Irrevocable Authorization and Instruction to Issuers. The Pledgor hereby
authorizes and instructs the Issuers to comply with any instruction received by
Pledgor (or any of them) from Laurus in writing that (a) states that an Event of
Default has occurred and (b) is otherwise in accordance with the terms of this
Pledge Agreement, without any other or further instructions from Pledgor (or any
of them), and Pledgor agrees that the Issuers shall be fully protected in so
complying.
 
12. Appointment as Attorney-in-Fact.
 
(a) The Pledgor hereby irrevocably constitutes and appoints Laurus and any
officer or agent of Laurus, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Pledgor and in the name of Pledgor and in Laurus’ own name, from
time to time in Laurus’ discretion, for the purpose of carrying out the terms of
this Pledge Agreement, to take any and all appropriate action and to execute any
and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Pledge Agreement, including, without limitation,
any financing statements, endorsement, assignment or other instruments of
transfer.
 
(b) The Pledgor hereby ratifies all that said attorneys shall lawfully do or
cause to be done pursuant to the power of attorney granted in Section 12(a)
hereof. All powers, authorizations and agencies contained in this Pledge
Agreement are coupled with an interest and are irrevocable until this Pledge
Agreement is terminated and the security interests created hereby are released.
 
13. Duty of Laurus. Laurus’ sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under Section
9-207 of the Code or otherwise, shall be to deal with it in the same manner as
Laurus deals with similar securities and property for its own account. Neither
Laurus nor any of its respective directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of Pledgor or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof.
 
14. No Assumption. Notwithstanding any of the foregoing, whether or not an Event
of Default shall have occurred hereunder and whether or not Laurus elects to
foreclose on the security interest in the Collateral as set forth herein,
neither the execution of this Pledge Agreement, receipt by Laurus of any of
Pledgor’s rights, title and interests in and to any distributions, now or
hereafter due to Pledgor from any Issuer, nor Laurus’ foreclosure of the
security interest in the Collateral, shall in any way be deemed to obligate
Laurus to assume any of Pledgor’s obligations, duties, expenses or liabilities
under the LLC Agreement as presently existing or as hereafter amended, or under
any and all other agreements now existing or hereafter drafted or executed
(collectively, the “LLC Obligations”), unless Laurus otherwise expressly agrees
to assume any or all of the LLC Obligations in writing. In the event of
foreclosure by Laurus, Pledgor shall remain bound and obligated to perform the
LLC Obligations and Laurus shall not be deemed to have assumed any of such LLC
Obligations except as provided in the preceding sentence.


--------------------------------------------------------------------------------



 
15. Financing Statements and Further Documentation. Pledgor hereby authorizes
Laurus to file financing statements with respect to the Collateral in such form
and in such filing offices as Laurus reasonably determines appropriate to
perfect the security interests of Laurus under this Pledge Agreement and agrees
to execute all such instruments as may be required to perfect the security
interest created hereby. Pledgor shall pay the cost of filing or recording the
same in the public records specified by Laurus.
 
16. Indemnification. Pledgor hereby agrees to indemnify, defend and hold Laurus
and its respective successors and assigns harmless from and against any and all
damages, losses, claims, costs or expenses (including reasonable attorneys’
fees) and any other liabilities whatsoever that Laurus or its respective
successors or assigns may incur by reason of this Pledge Agreement or by reason
of any assignment of a Pledgor’s right, title and interest in and to any or all
of the Collateral.
 
17. Consent and Waiver. Pledgor agrees that, without the prior written consent
of Laurus, Pledgor shall not take any action that would operate to dilute the
interest of Pledgor in any Issuer other than as permitted by this Pledge
Agreement. Pledgor further agrees that, upon the written request of Laurus after
an Event of Default has occurred and is continuing, Pledgor may be removed as a
member of any Issuer and replaced with the assignee designated in such request.
If Laurus so requests after an Event of Default has occurred and is continuing,
Pledgor covenants and agrees to execute an amendment to the LLC Agreement of the
relevant Issuer to reflect any such assignee’s substitution in place of Pledgor
as a member of such Issuer, provided that such assignee shall adopt such LLC
Agreement, and agrees to be bound by the terms and provisions thereof. In the
event that any such assignee is admitted as a member of any Issuer in
substitution of Pledgor, Pledgor agrees that such assignee shall not be liable
for the obligations of Pledgor with respect to such Issuer arising before such
assignee’s admission to such Issuer, except to the extent required by law.
Pledgor hereby expressly waives any rights it may have under the LLC Agreement
as a result of the enforcement by Laurus of any of its rights hereunder or the
transfer (or agreement to transfer) by Laurus of any of its rights in any
Issuer. Pledgor also hereby expressly waives any and all rights under the LLC
Agreement of any Issuer which, whether exercised by Pledgor or not, would
prevent, inhibit or interfere with the granting of a security interest in the
Collateral, the foreclosure of such security interest in the Collateral by
Laurus or the full realization by Laurus of any of its other rights under this
Pledge Agreement or otherwise.
 
18. Notices. Any notice, request, instruction or other document or communication
hereunder shall be in writing and shall be given in accordance with the terms of
the Securities Purchase Agreement.
 
19. Severability. Any provision of this Pledge Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
20. Amendments in Writing; No Waiver; Cumulative Remedies.


--------------------------------------------------------------------------------



 
(a) None of the terms or provisions of this Pledge Agreement may be waived,
amended, restated, supplemented or otherwise modified except by a written
instrument executed by Pledgor and Laurus, provided that any provision of this
Pledge Agreement may be waived by Laurus in a letter or agreement executed by
Laurus or by facsimile transmission from Laurus.
 
    (b) Laurus shall not by any act (except by a written instrument pursuant to
Section 20(a) hereof), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Event of
Default or in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising on the part of Laurus, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by Laurus of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which Laurus would otherwise
have on any future occasion.
 
    (c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.
 
21. Section Headings. The section headings used in this Pledge Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
22. Successors and Assigns. This Pledge Agreement shall be binding upon the
successors and assigns of Pledgor and shall inure to the benefit of Laurus and
its successors and assigns, provided that Pledgor may not assign its rights or
obligations under this Pledge Agreement, except as otherwise expressly provided
in Section 6(b) hereof, without the prior written consent of Laurus, and any
such purported assignment not expressly provided for in Section 6(b) hereof or
in this section shall be null and void.
 
23. Governing Law, Jurisdiction and Waiver of Jury Trial.
 
(a)THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
 
(b)PLEDGOR HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN PLEDGOR, ON THE ONE HAND,
AND LAURUS, ON THE OTHER HAND, PERTAINING TO THIS PLEDGE AGREEMENT OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT;


--------------------------------------------------------------------------------



 
PROVIDED, THAT LAURUS AND PLEDGOR ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE
OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS PLEDGE AGREEMENT SHALL
BE DEEMED OR OPERATE TO PRECLUDE LAURUS FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE SECURED OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF LAURUS. PLEDGOR EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND PLEDGOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. PLEDGOR
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO PLEDGOR AT THE ADDRESS SET FORTH IN SECTION 11.8 OF THE SECURITIES
PURCHASE AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF PLEDGOR’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN
THE U.S. MAILS, PROPER POSTAGE PREPAID.
 
(c)THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LAURUS AND PLEDGOR
ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS PLEDGE AGREEMENT OR THE
TRANSACTIONS RELATED HERETO.


[Remainder of Page Intentionally Left Blank]
 







--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the undersigned has caused this Member Pledge Agreement to
be duly executed and delivered as of the date first above written.
 


 
BLAST ENERGY SERVICES, INC.
 
 
By: /s/ John O’Keefe   
Name: John O’Keefe
Title: EVP, CFO, and Co-CEO
 


 
LAURUS MASTER FUND, LTD.


 
By: /s/ Laurus Master Fund, LTD.   
Name:
Title:
 







--------------------------------------------------------------------------------







 
SCHEDULE 1
 
DESCRIPTION OF PLEDGED SECURITIES
 


Issuer
Owner
Certificate Number
Number of
Units
Total Percentage
of Ownership
Eagle Drilling Operations LLC
Blast Energy Services, Inc.
1
N/A
100%

 


 







--------------------------------------------------------------------------------





 
SCHEDULE 2
 
IRREVOCABLE TRANSFER POWER


FOR VALUE RECEIVED, BLAST ENERGY SERVICES, INC., hereby sells, assigns and
transfers unto __________________________________ ____(___) units of the
membership interests of Energy Domestic Drilling Operations LLC standing in our
name on the books of said limited liability company represented by
Certificate(s) No(s). _____ herewith, and do hereby irrevocably constitute and
appoint ___________________________________ attorney to transfer the said
membership interests on the books of said limited liability company with full
power of substitution in the premises.
 
Dated: ___________________
 
BLAST ENERGY SERVICES, INC.

 
 
By:_____________________________
 
Name:
 
Title:
 


 
In presence of:
 
__________________________S